DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the pre-AIA  first-to-invent provisions. The present U.S. non-provisional application, filed on October 23, 2020, is a continuation of a prior U.S. non-provisional application, filed on July 8, 2015, which is a continuation of a prior U.S. non-provisional application, filed on September 18, 2013, and claims benefit to a U.S. provisional application, filed on March 15, 2013.
Response to Amendment
This Office action is in response to the amendment and arguments on June 20, 2022.  Claims 1, 2, 8, 9, 12, 14-16 and 19  were amended. Claims 1-20 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 7) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn.
The arguments (pages 7-10) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 103 are withdrawn.
The arguments (page 11) directed to the non-statutory double patenting rejections have been considered. The rejections were maintained, and terminal disclaimers were subsequently filed on July 5, 2022. Accordingly, the non-statutory double patenting rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. In order to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephonic interview with Arthur Tan (Representative) on June 30, 2022.
The claims in the present U.S. non-provisional application have been amended as follows: 
Claim 1, lines 2-3, is amended as “a remote client device comprising one or more input devices for receiving input from a user;”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant                    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476